Citation Nr: 9907316	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  93-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1996, the Board found that 
the veteran had submitted new and material evidence to reopen 
a previously denied claim for service connection for PTSD.  
The claim was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii, for additional 
development.  The case is now before the Board for final 
appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially maintains that he incurred PTSD while 
serving in Vietnam, and identifies three stressors.  As the 
veteran continues to suffer from PTSD, a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD. 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence fails to show that the veteran underwent 
verifiable stressors while on active duty.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that records have been obtained from VA medical 
care givers, as well as from the Social Security 
Administration.  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge (CIB), or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

The Board notes that a recent case from the United States 
Court of Appeals for Veterans Claims (Court), Cohen v. Brown, 
10 Vet. App. 128 (1997) alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Turning to the issue of whether the veteran has a current 
diagnosis of PTSD, the Board notes that the claims file does 
include diagnoses of PTSD.  VA outpatient treatment reports 
dated from February to November 1992 include assessments of 
PTSD, along with the veteran's accounts of various stressors.  
The report of two VA psychiatric examinations, conducted in 
March and May 1992, reveals that testing results were 
consistent with PTSD.  The report of a VA hospitalization 
from June to September 1994 provides that the veteran 
participated in various PTSD treatments.  During his stay, he 
described stressors related to a TET offensive and morgue 
duty.  The Axis I diagnosis at discharge was PTSD.  In a 
March 1997 statement, a VA staff psychiatrist noted that he 
had treated the veteran for PTSD since August 1996, and that 
the veteran was clearly suffering from severe PTSD.  

Even with an unequivocal diagnosis of PTSD, service 
connection for PTSD requires a confirmed military service 
stressor.  Turning to the issue of an inservice stressor, the 
Board notes that the veteran has been unable to provide 
evidence of combat service in the form of an award of a 
service department combat citation, or otherwise.  The 
veteran contends that he served in a combat duty status.  
However, his DD 214 indicates that his primary military 
occupational specialty was stock control and accounts, and 
does not otherwise indicate combat activity.  The veteran's 
service personnel records provide that his military 
occupation was supply clerk. These records provide no 
evidence that the veteran was involved in combat or received 
any combat decorations.  As a result, a combat-related 
stressor cannot be presumed.

Moreover, there is no evidence that the veteran was in combat 
or did experience a verifiable stressor.  In correspondence 
received in September 1996, and during a March 1995 personal 
hearing, the veteran related that he underwent three 
stressors.  One occurred in October or November 1967, when he 
was in a convoy going to Cam Ranh Bay.  He reports that the 
convoy was told to stop and pull off the road because of an 
ambush, while gunships strafed race paddies up ahead.  

The second stressor reportedly occurred in mid-December 1997, 
shortly after the veteran's whole battalion was transferred 
to Saigon.  He states that while on R&R, the veteran and 
another soldier ran into the veteran's uncle, who was retired 
from the U.S. military and worked in Vietnam.  He asserts 
that while the three were at a hotel, the TET offensive 
began, and the veteran had to make his way back to his 
compound during heavy fighting.  He reportedly had no weapon, 
and it took several hours to make his way back.  He indicated 
he did not know Saigon, and his trip included dodging people, 
hiding, and finally taking a bicycle from a Vietnamese.  He 
states that he got back into the compound itself on a 
military ambulance, and was told to head to the river, where 
his platoon was in a defensive position.  He contends he saw 
heavy action across the river and spent a week in the defense 
of Saigon.  

The third stressor reportedly occurred after the veteran's 
battalion was transferred.  He indicates they did not know 
where they were going, and ended up in Da Nang.  The veteran 
was reportedly volunteered for morgue duty.  He explained 
that this detail required the washing, preparation, and 
loading and unloading of corpses.  He reported he had had to 
break limbs after rigor mortis had set in, in order to fit 
the corpses into caskets.  He notes that he saw how bodies 
changed colors in death.  

The veteran reports he flew out of Vietnam on a seventeen-
hour flight in a cargo plane full of caskets.  He asserts 
that when he was back in the United States, he had major 
culture shock seeing war protestors instead of supporters.  

The veteran stated during his hearing that he had not sent 
any letters home from Vietnam that would corroborate his 
stressors.  He indicated he had tried to find his friend from 
Saigon, but had been unsuccessful.  He reported his uncle had 
died.  The hearing officer suggested that the veteran obtain 
a statement from the surviving aunt to the effect that the 
uncle had been in Saigon with the veteran during TET 1968.  
The veteran has not submitted such a statement.  

The Board is not bound to accept the veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991); recons., 1 Vet. App. 406 (1991); Swann v. Brown, 
5 Vet. App. 229 (1993).  The question of whether a specific 
event reported by a veteran as a stressor was a stressor is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board 
finds that a stressor related to the veteran's military 
experiences has not been sufficiently objectively documented, 
in spite of repeated attempts to procure objective evidence 
supporting the claimed stressors.  

In this regard, the Board notes that pursuant to the Board's 
August 1996 remand, the United States Armed Services Center 
for Research of Unit Records (USASCRUR); formerly the U.S. 
Army & Joint Services Environmental Support Group (ESG), was 
asked to provide verification of the veteran's stressors.  In 
correspondence received in May 1997, USASCRUR submitted an 
Operational Report - Lessons Learned from the U.S. Army 
Support Command, Can Ranh Bay, the higher headquarters of the 
74th Supply Company (74th Sup. Co.) , the veteran's assigned 
unit in Vietnam, for the period November 1, 1967 to January 
31, 1968.  The report indicates that the 74th Sup. Co. moved 
from Can Ranh Bay to Saigon during the reporting period.  In 
addition, a Combat After Action Report - TET OFFENSIVE, from 
the II Field Force Vietnam for the period January 31, 1968 to 
February 18, 1968, documents numerous attacks on Saigon.  
Despite this information, these records provide no evidence 
that the veteran himself was involved in combat or 
experienced the reported stressors.  

In September 1996, the veteran was requested to provide 
information concerning his military service and his 
stressors.  In September 1996, the veteran submitted a 
photocopy of an excerpt from Uniforms of the Indo-China and 
Vietnam Wars indicating that some of the heaviest assaults 
during the 1968 TET offensive included those on Saigon, along 
with additional testimony about his stressors.  

In November 1996, the veteran's ex-wife submitted a statement 
describing the various psychiatric problems he had had after 
Vietnam.  She stated that the veteran returned from the war a 
changed man, no longer kind and loving.  She asserted that 
the changes he underwent were the results of stressors 
incurred in Vietnam.  

In August 1998, after 90 days of the mailing of notice of 
certification of the appeal to the Board, the veteran 
submitted to the Board May 1998 VA outpatient treatment 
reports.  The reports indicated that the veteran was assessed 
with PTSD; was receiving treatment for PTSD; and complained 
of dreams of Vietnam.

Although a waiver of the right to readjudication by the RO 
was not submitted with the May 1998 reports, the Board finds 
that a remand to allow initial adjudication by the RO is not 
necessary.  The May 1998 VA medical reports are not pertinent 
to the veteran's claim as they do not pertain to whether the 
veteran experienced an inservice stressor, and simply 
duplicate previously reported diagnoses of PTSD.  See 
38 C.F.R. § 20.1304 (1998). 

In the absence of a showing of combat or evidence of a 
verifiable stressor, the Board concludes that the veteran has 
failed to satisfy the criteria for service connection for 
PTSD.  Although the veteran has described what he refers to 
as stressful events in Vietnam, there is no objective 
verification of these events, such as corroborating lay 
statements from fellow veterans, contemporary letters home 
written by the veteran, or service personnel records.  In the 
absence of such verification, the veteran's claim for service 
connection cannot be granted, regardless of current treatment 
assessments of PTSD.  

In this respect, the Board notes that VA medical records 
ascribe the veteran's current PTSD to stressful events 
experienced in Vietnam.  However, these references to 
stressors in Vietnam are based solely on a history provided 
by the veteran.  As a result, these medical records are not 
probative or material to the issue of confirmation or 
verification of stressors.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

In making this decision, the Board recognizes that a VA 
Compensation and Pension examination has not been conducted.  
The Board finds that this fact does not constitute a 
deficiency.  What is lacking in the present claim is 
confirmation of an inservice stressor.  A current VA 
examination could not provide any confirmation of an 
inservice stressor.  In fact, as no such stressor has been 
confirmed, there is no confirmed stressor to relate to a VA 
examiner, and no diagnosis of PTSD based on a confirmed 
inservice stressor is possible. 


ORDER

Service connection for PTSD is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


